Citation Nr: 1204701	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO continued a previously assigned 20 percent rating for service-connected Type II diabetes mellitus.  In January 2005, the Veteran filed a notice of disagreement (NOD) with the assigned 20 percent rating, and a statement of the case (SOC) was issued in May 2005. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In July 2007, the Board remanded the claim on appeal to the RO, (via the Appeals Management Center (AMC)), in Washington, D.C. for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a May 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In September 2009, the Board again remanded the claim on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a December 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In April 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the February 2003 claim for increase, the collective medical evidence reflects that the Veteran's Type II diabetes mellitus has required insulin, restricted diet, and regulation of activities, but has not caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent, but no higher, rating for diabetes mellitus are met as of the February 28, 2003 date of the claim for increase.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
	
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the Veteran's disagreement with the RO's continuation of the previously assigned 20 percent rating, the May 2005 SOC set forth the criteria for higher ratings for diabetes mellitus (the timing and form of which suffices, in part, for Dingess/Hartman). 

Also, August 2007, October 2009, and April 2011 post-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity for the Veteran to respond, the May 2009, December 2010, and August 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records, and the reports of October 2008, April 2009, May 2010, and July 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is required.

The Board is satisfied that the RO has substantially complied with its April 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and afforded the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the Veteran was granted service connection for diabetes mellitus in an August 2001 rating decision.   A 20 percent rating was assigned effective July 9, 2001.  The Veteran filed the instant claim for an increased rating in February 2003. He appeals an August 2004 rating decision continuing the 20 percent rating.

The Veteran's Type II diabetes mellitus is rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Considering the evidence of record in light of the above-noted criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent, but no higher, rating for the Veteran's Type II diabetes mellitus is warranted.

In an October 2008 VA treatment record, it was noted that the Veteran requires insulin and oral agents to manage his diabetes.

The report of an April 2009 VA examination includes notations that the Veteran followed a restricted diet, and that he limited his carbohydrate consumption.  He saw his diabetic provider every three months.  It was noted that he had peripheral neuropathy as due to his diabetes.  He also reported problems with veering to the left, word finding, and stuttering, but these were attributed to an unclear etiology.  He reported that strenuous activity was restricted in order to avoid bouts of hypoglycemia, and that ambulation was limited.  He reported that in July 2008 he discontinued his job as a security and safety officer due to the fact that the job required him to walk five to seven miles around the building each day.  The examiner specifically found the Veteran's diabetes mellitus had not required hospitalization for ketoacidosis or hypoglycemic reactions.

A March 2010 VA treatment record reflects that the Veteran was noted to be doing well with his glucose levels.  He reported some family stressors that were affecting his compliance with medication.  He was noted to follow a low fat, low cholesterol diet.

On VA examination in May 2010, the examiner noted that the Veteran followed a restricted diet to avoid hypoglycemia.  The examiner also noted that there were effects of the Veteran's diabetes on his usual daily activities, including that he had to use caution when traveling.  The Veteran reported that he had severe hypoglycemia once when he hadn't used his instaglucose gel, but did not report any hospitalization related to this episode.  The examiner noted no hospitalizations due to diabetes.  An examination of his eyes was normal, and he had a normal cardiac and pulmonary assessment.  He was diagnosed with peripheral neuropathy and diabetes mellitus.

In September 2010, the Veteran underwent a diabetic eye examination, which revealed that no retinopathy was present.

A December 2010 VA treatment record documents the Veteran's complaints of an unsteady gait and numbness.  The examiner commented that the worsening gait was probably due to progressive peripheral neuropathy, due to diabetes.  The examiner also noted that the Veteran reported other neurological symptoms of the legs which were attributed to L3 radiculopathy.

A January 2011 VA treatment record reflects the Veteran's report that his eating schedule was sometimes erratic, but that he was diligent in measuring his blood glucose levels.  He denied chest pain and gastrointestinal problems.  He was noted to follow a low fat, low cholesterol diet and reported getting regular exercise.  His complaints of worsening peripheral neuropathy in the legs were also noted.

On VA examination in July 2011, the examiner rendered a specific finding that the Veteran required regulation of activities due to his diabetes.  The examiner stated that the Veteran was limited in activity due to gait disturbances and pain related to his peripheral neuropathy. 

Collectively, the aforementioned medical evidence reflects that, pertinent to the February 2003 claim for increase, the Veteran's Type II diabetes mellitus has required insulin, a restricted diet, and regulation of activities.  These symptoms are consistent with the criteria for a 40 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board acknowledges that prior to 2008, the medical record is sparse and contains little information sufficient for rating the Veteran's diabetes mellitus.  Despite this, the totality of the evidence-to include the Veteran's own assertions-suggests that the severity of his disability has been at a fairly consistent level since the Veteran filed his claim for increase. Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating for the Veteran's Type II diabetes mellitus are met as of the date of his February 2003 claim for increase.

However, at no point has the Veteran's diabetes mellitus met the criteria for the next higher, 60 percent rating.  As noted above, a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  While the medical evidence suggests that the Veteran has had occasional bouts of hypoglycemia, and has taken precautions to avoid hypoglycemia, there is no evidence or allegation that the Veteran has experienced ketoacidosis or hypoglycemic reactions resulting in hospitalization or frequent diabetic evaluation.  In this regard, the April 2009 examiner specifically found that the Veteran's diabetes mellitus has not required hospitalization for ketoacidosis or hypoglycemic reactions, and that he saw his doctor once every three months.  The May 2010 examiner similarly noted that there were no hospitalizations due to diabetes.  As such, the criteria for a rating higher than 40 percent for Type II diabetes mellitus are not met at any point pertinent to this appeal.  As the criteria for the next higher, 60 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent), likewise, are not met.

In accordance with Note (1), the Board has also considered whether the Veteran has any separately ratable manifestations of diabetes.  The Board notes that while the record clearly indicates that the Veteran suffers from bilateral peripheral neuropathy due to his diabetes, service connection was awarded for this disorder in an unappealed rating decision of May 2009.  No other neurological manifestations or other complications of diabetes, including eye disease, skin disease, or cardiac disease, for example, have been identified in the medical record.  Accordingly, the Board finds that a 40 percent, but no higher, rating for Type II diabetes mellitus is warranted.

For the foregoing reasons, the Board concludes that, while the record supports assignment of a 40 percent rating for Type II diabetes mellitus, there is no basis for staged rating of the disability, pursuant to Hart, and that a rating higher than 40 percent must be denied.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 40 percent rating for diabetes mellitus are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A 40 percent rating for Type II diabetes mellitus is granted from February 28, 2003, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


